--------------------------------------------------------------------------------

 
ASSET PURCHASE, TECHNOLOGY TRANSFER AND
LICENCE AGREEMENT


BETWEEN

 
PROVIANT TECHNOLOGIES, INC.
 
AND
 
SPORTS SUPPLEMENT ACQUISITION GROUP INC.

 
December 10, 2008
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

ASSET PURCHASE, TECHNOLOGY TRANSFER AND LICENCE AGREEMENT
 
THIS AGREEMENT made the 10th day of December, 2008,
 
BETWEEN:
 
PROVIANT TECHNOLOGIES, INC.,
a corporation incorporated under the laws of Illinois,
 
(hereinafter referred to as the “Seller”),
 
- and -
 
SPORTS SUPPLEMENT ACQUISITION GROUP INC.,
a corporation incorporated under the laws of Delaware,
 
(hereinafter referred to as “Purchaser”).
 
THIS AGREEMENT WITNESSES THAT in consideration of the respective covenants,
agreements, representations, warranties and indemnities of the parties herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which are acknowledged by each party), the parties agree as
follows:
 
SECTION 1
INTERPRETATION
 
1.1
Definitions

 
For the purposes of this Agreement, unless the context otherwise requires, the
following terms shall have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings:
 
“Affiliate” means, with respect to any Person, any other Person Controlling,
Controlled by, or under common Control with, such Person.
 
“Applicable Laws” means all laws, statutes, ordinances, regulations, rules,
by-laws, judgments, decrees or orders of any Authority having jurisdiction over
the Seller or over any part of the Purchased Assets, including without
limitation, the Employment Legislation.
 
 “Assumed Liabilities” has the meaning set out in subsection 3.6.
 
“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission, arbitrator or arbitration
board or other similar body, whether federal, state, state or municipal.

 

--------------------------------------------------------------------------------

 

“Books and Records” means all books and records relating to the Purchased Assets
(other than books and records required to be retained by the Seller, copies of
which will be made available to the Purchaser).
 
“Business Day” means any day, other than a Saturday or a Sunday, or a statutory
public holiday in the State of Illinois.
 
“Purchaser Shares” has the meaning set out in subsection 3.2.
 
 “Cash Payment” means all payments made by the Purchaser pursuant to subsections
3.2(i) and 3.2(ii).
 
“Claim” has the meaning set out in subsection 10.3.
 
 “Closing Date” means December 10, 2008, or such other date as the Seller and
the Purchaser may mutually determine.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Purchaser.
 
 “Contracts” means any agreement, indenture, contract, lease, deed of trust,
licence, option, instrument, orders or other commitment, whether written or
oral.
 
 “Control” and its derivatives mean, with regard to any Person, the legal,
beneficial or equitable ownership, directly or indirectly, of more than 50% of
the capital stock (or other ownership interests, if not a corporation) of such
Person ordinarily having voting or equivalent rights.
 
“Derivative Works” means any work of authorship that is based, in whole or in
part, upon any pre-existing works, such as a revision, modification,
translation, abridgement, condensation, expansion or any other form in which
such pre-existing works may be recast, transformed or adopted and which, if
prepared without authorization of the owner of the copyright in such
pre-existing work, would constitute an infringement of copyright in that work.
 
“Direct Claim” has the meaning set out in Section 10.3.
 
 “Employment Legislation” means any applicable Federal or state employment
legislation.
 
“Encumbrance” means any encumbrance, lien, charge, hypothec, pledge, mortgage,
title retention agreement, security interest of any nature, adverse claim,
exception, reservation, easement, right of occupation, any matter capable of
registration against title, option, right of pre-emption, privilege or any
contract to create any of the foregoing.
 
 “Indemnified Party” has the meaning set out in subsection 10.3.
 
“Indemnifying Party” has the meaning set out in subsection 10.3.

 
- 2 -

--------------------------------------------------------------------------------

 

“Intellectual Property” means all industrial or intellectual property in any
jurisdiction, including: (a) trademarks, service marks, trade names, brand
names, domain names and other identifying names or marks; (b) patents and patent
rights; (c) registered and unregistered industrial designs; (d) trade secrets
and other confidential or non-public business information, including ideas,
formulae, compositions, inventor's notes, discoveries and improvements,
know-how, business processes and techniques, manufacturing and production
processes and techniques, and research and development information (whether or
not patentable), invention disclosures, unpatented blueprints, drawings,
specifications, designs, plans, proposals and technical data, business and
marketing plans and supplier lists and information; (e) writings and other
copyrightable works of authorship, including computer programs, data bases,
business processes and documentation therefore, and all copyrights to any of the
foregoing; (f) moral rights and waivers thereof; (g) internet protocol addresses
and all other network addresses; (h) registrations of, and applications to
register, any of the foregoing with any government authority and any renewals or
extensions thereof; and (j) any claims or causes of action arising out of or
related to any infringement or misappropriation of any of the foregoing.
 
 “knowledge of the Seller” and any equivalent expressions means the knowledge of
the officers of the Seller involved with the business conducted with the
Purchased Assets who would reasonably be expected to have knowledge of the
subject matter at hand, after due inquiry.
 
 “Licensed Intellectual Property” means, collectively, the Licensed Patents and
the Licensed Trademarks and the domain names listed in Schedule 2.2(c).
 
 “Licensed Patents” means the patent applications described in Schedule 2.2(a).
 
 “Licensed Trademarks” means the trademark applications described in Schedule
2.2(b) and 2.2(c).
 
“Losses”, in respect of any matter, means all claims, demands, proceedings,
losses, damages, liabilities, deficiencies, costs and expenses (including,
without limitation, all legal and other professional fees and disbursements,
interest, penalties and amounts paid in settlement) arising directly as a
consequence of such matter.
 
“Manufacturing Agreement” means the Manufacturing Agreement, dated as the
Closing Date, between the Purchaser and the Seller, in the form attached as
Exhibit C attached hereto.
 
“Non-Compete Agreement” means the Non-Compete Agreement, dated as the Closing
Date, between the Purchaser and the Seller, in the form attached as Exhibit D
attached hereto.
 
 “Notes” has the meaning set out in subsection 3.2.
 
 “Permits” has the meaning set out in subsection 4.1.
 
 “Person” means an individual, corporation, partnership, joint venture,
association, trust, pension fund, union, Authority or other entity.

 
- 3 -

--------------------------------------------------------------------------------

 

 “Products” means (a) the following product formulas currently offered by
Seller: 6-OXO Extreme, ClearShot and AMP 2; and (b) the following products
comprised of a single chemical compound or ingredient currently offered by
Seller: 6-OXO, 11-OXO, 1-AD and Geranamine, but does not include other products
marketed by the Seller or any third party which include such chemical compounds
or ingredients and other active ingredients that make such other products
distinctively different from the acquired Products.
 
 “Purchase Price” has the meaning set out in subsection 3.1.
 
“Purchased Assets” has the meaning set out in subsection 2.1.
 
 “Right of First Refusal Agreement” means the Right of First Refusal Agreement,
dated as the Closing Date, between the Purchaser and the Seller, in the form
attached as Exhibit E attached hereto.
 
“Securities Act” means the United States Securities Act of 1933, as amended.
 
“Service Agreement” means the Service Agreement, dated as the Closing Date,
between the Purchaser and the Seller, in the form attached as Exhibit F attached
hereto.
 
 “Time of Closing” means 11:00 a.m. (local time) on the Closing Date, or such
other time on the Closing Date as the Seller and the Purchaser may mutually
determine.
 
“Third Party Claim” has the meaning set out in subsection 10.3.
 
 “Transaction Agreements” means, collectively, this Agreement, the Note, the
Warrant Agreement, the Service Agreement, the Manufacturing Agreement, the
Non-Compete Agreement, the Voting Agreement and the Right of First Refusal
Agreement.
 
 “Transferred Know-How” means all of the trade secrets, know-how, confidential
information and other intangible property and Intellectual Property rights owned
by the Seller which are used by the Seller as of the date hereof exclusively in
connection with and required for the operation of the Purchased Assets, other
than Licensed Patents and Licensed Trademarks.
 
“Voting Agreement” means the Voting Agreement, dated as the Closing Date, among
the Purchaser, the Seller and James Klein, in the form attached as Exhibit G
attached hereto.
 
 “Warrant Agreement” means the Warrant Agreement, dated as of the Closing Date,
between the Purchaser and the Seller, in the form attached as Exhibit H hereto.
 
1.2
Currency

 
Unless otherwise indicated, all dollar amounts in this Agreement are expressed
in United States funds.

 
- 4 -

--------------------------------------------------------------------------------

 
 
1.3
Sections and Headings

 
The division of this Agreement into sections and the insertion of headings are
for convenience of reference only and shall not affect the interpretation of
this Agreement. Unless otherwise indicated, any reference in this Agreement to a
Section or Schedule refers to the specified Section of or Schedule to this
Agreement and any reference in this Agreement to a Section shall include a
subsection of such Section, as applicable.
 
1.4
Number and Gender

 
In this Agreement, words importing the singular number only shall include the
plural and vice versa and words importing gender shall include all genders.
 
1.5
Entire Agreement

 
This Agreement and the Transaction Documents constitute the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral.  There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided.
 
1.6
Time of Essence

 
Time shall be of the essence in this Agreement.
 
1.7
Applicable Law

 
This Agreement shall be construed, interpreted and enforced in accordance with,
and the respective rights and obligations of the parties shall be governed by,
the laws of the State of Illinois and the federal laws of the United States
applicable therein and each party irrevocably attorns to the exclusive
jurisdiction of the courts of such State and the federal courts located therein
and all courts competent to hear appeals therefrom.
 
1.8
Severability

 
If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.
 
1.9
Successors and Assigns

 
This Agreement shall ensure to the benefit of and shall be binding on and
enforceable by the parties and, where the context so permits, their respective
successors and permitted assigns.  Neither party may assign any of its rights or
obligations hereunder without the prior written consent of the other party.
 
1.10
Amendment and Waivers

 
No amendment or waiver of any provision of this Agreement shall be binding on
either party unless consented to in writing by such party.  No waiver of any
provision of this Agreement shall constitute a waiver of any other provision,
nor shall any waiver constitute a continuing waiver unless otherwise provided.

 
- 5 -

--------------------------------------------------------------------------------

 
 
1.11
Schedules

 
The Schedules are attached to and form part of this Agreement.  Where no
Schedule as referred to following is attached, the Schedule shall be deemed to
be attached and shall be interpreted as “Nil.”
 
SECTION 2
PURCHASE AND SALE OF PURCHASED ASSETS AND SUBSCRIPTION
 
2.1
Transfer of Purchased Assets

 
Subject to the applicable provisions of this Agreement, the Seller agrees to
sell, assign and transfer to the Purchaser and the Purchaser agrees to purchase
and assume from the Seller, all right, title, obligations and interest of the
Seller in and to the following property and assets (collectively, the “Purchased
Assets”):
 
 
(a)
Products.  All of the Seller's right, title and interest to the Products;

 
 
(b)
Trade Show Booth.  The Seller’s right and title to the trade show booth; and

 
 
(c)
Transferred Know-How.  All of the Seller's right, title and interest in and to
the Transferred Know-How.

 
 
(d)
Inventory.  All of the Seller’s right, title and interest in Products
constituting finished goods held for inventory.

 
 
(e)
Deposits.  All of the Seller’s right, title and interest in customer deposits
related to the Products.

 
 
(f)
Transferred Trademarks and Web Domains.  All of the Seller’s right, title and
interest in the Trademarks and Web Domains listed  in Schedule 2.1(f).

 
2.2
Licensed Intellectual Property

 
Subject to the applicable provisions of this Agreement:
 
 
(a)
Licensed Patents.  The Seller hereby agrees to license to the Purchaser and the
Purchaser hereby agrees to license from the Seller, effective as of and from the
Closing Date, a non-exclusive, transferable, irrevocable, fully-paid, license to
make, have made, use, sell, have sold, import and distribute the subject matter
of the Licensed Patents described in Schedule 2.2(a) for a term limited to the
term of such License’s Patent; and

 
 
(b)
Non-Exclusive Licensed Trademarks.  The Seller hereby agrees to license to the
Purchaser and the Purchaser hereby agrees to license from the Seller, effective
as of and from the Closing Date, a non-exclusive, transferable upon written
consent of Seller (which consent shall not be unreasonably withheld),
irrevocable, fully-paid, license to use the Licensed Trademarks described in
Schedule 2.2(b); provided, however, Purchaser shall have the exclusive right to
name a product after the Licensed Trademarks described in Schedule 2.2(b) and no
other customer of Seller shall be permitted use such Licensed Trademarks other
than to identify the applicable ingredient on its label as being covered by the
Licensed Trademark owned by Seller.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
SECTION 3
PURCHASE PRICE
 
3.1
Purchase Price

 
The aggregate purchase price (the “Purchase Price”) payable by the Purchaser for
the Purchased Assets (other than Inventory) and the license hereby granted in
the Licensed Intellectual Property shall be equal to the value of the Purchaser
Shares, Notes and warrants subject to the Warrant Agreement issued in subsection
3.2 hereof and Cash Payment (as defined below), such sum being the aggregate
fair market value of the Purchased Assets and the license of the Licensed
Intellectual Property as at the Time of Closing.
 
3.2
Satisfaction of Purchase Price

 
The Purchase Price shall be payable as follows,
 
 
(i)
Upon Closing, the parties shall execute a letter of direction issued to
Tummelson, Bryan & Knox, LLP authorizing the release to Seller of the earnest
deposit in the amount of $100,000 (less any bank wire fees)  previously
deposited therewith by Purchaser,

 
 
(ii)
the Purchaser hereby agrees to issue and deliver to the Seller at the Time of
Closing, a wire transfer in the amount of $400,000,

 
 
(iii)
the Purchaser hereby agrees to issue and deliver to the Seller, a non-interest
bearing note (the “Short-Term Note”) in the form of Exhibit A providing for the
payment from time to time within 75 days of closing of an aggregate amount of
$1,500,000,

 
 
(iv)
the Purchaser hereby agrees to deliver to the Seller certificates representing
an aggregate of 400 shares of Purchaser’s common stock (the “Purchaser Shares”)
registered in the name of the Seller,

 
 
(v)
the Purchaser hereby agrees to issue and deliver to the Seller, its notes (the
“Long-Term Notes,” and, together with the Short-Term Note, the “Notes”) in the
form of Exhibits B-1, B-2 and B-3 providing for the payment on the first, second
and third anniversaries of Closing, the amount of $ 666,666, $ 666,666 and $
666,668 respectively plus interest at the rate of 7% per annum, and

 
 
(vi)
the Purchaser hereby agrees to issue and deliver to the Seller the Warrant
Agreement evidencing a warrant effective upon the Purchaser’s becoming a public
reporting company to purchase 2,000,000 shares of the Purchaser’s common stock
at an exercise price of $0.75 (in each case, after giving effect to the
contemplated reverse acquisition which has been disclosed to Seller) which vests
ratably on the first, second and third anniversaries of its effective date and
which expires on the fifth anniversary thereof.

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
3.3
Purchase of Inventory

 
As of the Closing Date, the Purchaser and Seller shall conduct an inventory of
all of Seller’s manufactured goods related to the purchased Products.  The
Purchaser shall acquire such inventory according to the pricing schedule
attached as Schedule 3.3, to be paid in cash within 60 days of the final
determination of the Inventory.
 
3.4
Allocation of Purchase Price

 
The Seller and the Purchaser agree to negotiate in good faith the allocation of
the Purchase Price among the purchased assets prior to the Closing Date and to
report the purchase and sale of the Purchased Assets and the license hereby
granted in the Licensed Intellectual Property for all federal, state and local
tax purposes in a manner consistent with such allocation.
 
3.5
Assumed Liabilities

 
The Purchaser hereby assumes, with effect as of the Closing Date, those
liabilities of the Seller listed in Schedule 3.5 (the “Assumed
Liabilities”).  The Purchaser shall not assume nor have any responsibility with
respect to any debt or obligation of the Seller except as specifically listed
herein.
 
SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents and warrants to the Purchaser as follows and acknowledges
that the Purchaser is relying on such representations and warranties in
connection with its purchase of the Purchased Assets and the license hereby
granted in the Licensed Intellectual Property:
 
4.1
Organization

 
The Seller is a corporation existing under the laws of Illinois and has the
corporate power to own the Purchased Assets and to enter into this Agreement and
to perform its obligations hereunder.
 
4.2
Authorization

 
This Agreement has been duly authorized, executed and delivered by the Seller
and is a legal, valid and binding obligation of the Seller, enforceable against
the Seller by the Purchaser in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency and other laws affecting the rights of
creditors generally and except that equitable remedies may be granted only in
the discretion of a court of competent jurisdiction.
 
4.3
No Other Agreements to Purchase

 
No person other than the Purchaser has any written or oral agreement or option
or any right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement or option for the purchase or acquisition from the
Seller of any of the Purchased Assets.

 
- 8 -

--------------------------------------------------------------------------------

 
 
4.4
No Violation

 
The execution and delivery of this Agreement by the Seller and the consummation
of the transactions herein provided for will not result in:
 
 
(a)
except for the requirement to give the required notices and to obtain the
required consents described in Schedules 4.7(a) and 4.7(b), the material breach
or violation of any of the provisions of, or constitute a material default
under, or materially conflict with or cause the acceleration of any obligation
of the Seller under:

 
 
(i)
any Contract to which the Seller is a party or by which it or its properties are
bound;

 
 
(ii)
any provision of the organizational documents or by-laws or resolutions of the
board of directors (or any committee thereof) or shareholder of the Seller;

 
 
(iii)
any judgment, decree, order or award of any court, governmental body or
arbitrator having jurisdiction over the Seller;

 
 
(iv)
any Permit; or

 
 
(v)
any Applicable Law; nor

 
 
(b)
the creation or imposition of any Encumbrance on any of the Purchased Assets.

 
4.5
Title

 
The Purchased Assets are owned beneficially by the Seller with good title
thereto, and at Closing will be transferred to the Purchaser free and clear of
all Encumbrances.
 
4.6
Compliance with Laws; Permits

 
The Seller has complied in all material respects with all Applicable Laws
applicable to the Purchased Assets.  Schedule 4.6 sets out a complete and
accurate list of all permits issued by Authorities, licenses, approvals,
consents, registrations, certificates and other authorizations (collectively,
the “Permits”) held by or granted to the Seller which are material to the
Purchased Assets, and there are no other material Permits necessary for the
Purchaser to use the Purchased Assets as currently used by the Seller, or for
the Seller to own or lease the Purchased Assets in compliance with Applicable
Law.  All such Permits are valid, subsisting and in good standing and the Seller
is not in material default or breach of any Permit and, to the knowledge of the
Seller, no proceeding is pending or threatened to revoke or limit any
Permits.  The Seller has provided a true and complete copy of each Permit listed
in Schedule 4.6 and all amendments thereto to the Purchaser.
 
4.7
Consents and Approvals

 
 
(a)
Except as described in Schedule 4.7(a), there is no requirement to make any
filing with or give any notice to any Authority, or obtain any Permit as a
condition to the lawful consummation of the transactions contemplated by this
Agreement other than those which relate solely to the identity of the Purchaser
or the nature of any business carried on by the Purchaser.

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(b)
There is no requirement under any Contract to which the Seller is a party or by
which it or its properties are bound to give any notice to, or to obtain the
consent or approval of, any party to such agreement, instrument or commitment
relating to the consummation of the transactions contemplated by this Agreement,
except for the notifications, consents and approvals described in Schedule
4.7(b).

 
4.8
Litigation

 
Except as described in Schedule 4.8, there are no actions, suits, proceedings,
audits, investigations or complaints (whether or not purportedly on behalf of
the Seller) pending or, to the knowledge of the Seller, threatened, at law or in
equity or before or by any Authority against the Seller, which could affect the
Purchased Assets or result in an Encumbrance upon any of the Purchased Assets.
 
4.9
Intellectual Property

 
 
(a)
Intellectual Property.  All patents, patent applications and software owned by
the Seller and required for the use of the Purchased Assets (as such business
has been operated by the Seller prior to the date of this Agreement) are listed
in Schedule 4.9(a).

 
 
(b)
Title.

 
 
(i)
Other than the third party licensees of the Licensed Intellectual Property
listed in Schedule 4.10(b)(i), the Seller owns all right, title and interest in
and to each item of the Licensed Patents and, to the knowledge of the Seller,
the Transferred Know-How, free and clear of all Encumbrances and any
co-ownership interests, and the Seller has not authorized any Person to use, or
granted any option to acquire any rights to, or licences to use, or sold,
assigned or otherwise transferred, any of the Licensed Intellectual Property.

 
 
(ii)
Other than the third party licensees of the Licensed Patents listed in Schedule
4.10(b)(i) and, no notice from any other Person has been received by the Seller
that any Person has any right, title or interest in or to or right to use any of
the Licensed Patents or Transferred Know-How.

 
 
(iii)
The Seller has the right to grant the licences hereby granted to each item of
the Licensed Patents.

 
 
(c)
Validity.

 
 
(i)
To the knowledge of the Seller, the Licensed Intellectual Property and
Transferred Know-How have not been used or enforced, or failed to be used or
enforced by the Seller, in a manner that would result in the non-renewal,
abandonment, cancellation or unenforceability of any of the Transferred Know-How
or the Licensed Intellectual Property.

 
 
(ii)
To the knowledge of the Seller, all of the Transferred Know-How and the Licensed
Intellectual Property is in full force and effect.

 
 
- 10 -

--------------------------------------------------------------------------------

 

 
(iii)
The Seller has renewed or made applications for renewal within the applicable
renewal periods for all registered Licensed Intellectual Property.  The Seller
has not received written notice that any application for registration or
issuance of any Licensed Intellectual Property by or for the benefit of the
Seller has been rejected.  The Seller has not received written notice that any
Person has challenged the validity of or opposed the registration of any of the
Licensed Patents.

 
 
(d)
Claims Against Validity.

 
 
(i)
The Seller has not received any written notice of any adverse claim or
litigation and is not party to any litigation challenging the validity,
ownership or enforceability of any of the Licensed Intellectual Property, or the
Seller's right to use, assign or license (as applicable) the Licensed
Intellectual Property.

 
 
(ii)
To the knowledge of the Seller, there are no facts which cast doubt on the
validity or enforceability of any of the Seller's rights in the Licensed
Intellectual Property other than usual doubts related to the possibility that an
examiner or a Person opposed in interest may seek, as may occur in the ordinary
course of the prosecution or enforcement of Intellectual Property rights, to
narrow, disallow or challenge the validity or the scope of protection sought or
obtained by the Seller in such Intellectual Property.

 
 
(e)
Non-Infringement.

 
 
(i)
To the knowledge of the Seller, the use of the Licensed Intellectual Property
does not infringe upon or breach any rights in the Intellectual Property of any
other Person.  As of the date hereof, the use of the Licensed Intellectual
Property does not require the payment (other than as may be required in
connection with the use of any commercial software which may be required for the
use of the Licensed Intellectual Property) of any royalty, fee or other payment
or the conferral of any other benefit on another Person.

 
 
(ii)
The Seller has not received any written notice of any adverse claim, litigation
or assertion of infringement and the Seller is not a party to any litigation
alleging that the use of the Purchased Assets, as now carried on infringes upon
or breaches any rights in the Intellectual Property of any other Person.

 
 
(iii)
To the knowledge of the Seller, there is no unauthorized use, infringement or
misappropriation of any Licensed Intellectual Property by any Person.  The
Seller has not covenanted or agreed with any Person not to sue or otherwise
enforce any legal rights with respect to any of the Licensed Intellectual
Property.

 
 
(f)
Protection of Rights.  The Seller has employed commercially reasonable measures
to protect its rights in the Licensed Intellectual Property and to maintain the
validity of its Intellectual Property rights therein.

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
4.10
Inventory.

 
All of the finished goods inventory is in good saleable condition and any write
downs in respect of spoiled or obsolete inventory have been taken in accordance
with GAAP.
 
4.11
Securities Representations

 
 
(a)
Investment Intent.    Seller is acquiring the Purchaser Shares for its own
account and not with a view to any distribution of the Purchaser Shares acquired
by it, and it has no present arrangement to sell any of its Purchaser shares to
or through any Person, provided that this representation shall not be construed
as an undertaking to hold any Purchaser Shares for any minimum or other specific
term, and the shareholders reserve the right to dispose of Purchaser Shares at
any time in accordance with Applicable Law.

 
 
(b)
Sophistication.    Seller has such experience in business and financial matters
that it is capable of evaluating the merits and risks of an investment in the
Purchaser Shares. Each such shareholder acknowledges that an investment in the
Purchaser Shares is speculative and involves a high degree of risk.

 
 
(c)
Access to Information.    The Seller has received or had access to all
documents, records and other information pertaining to the Purchaser that it has
requested,  and has been given the opportunity to meet or have telephonic
discussions with representatives of the Purchaser, to ask questions of them, to
receive answers concerning the terms and conditions of this investment and to
obtain information that the Purchaser possesses or can acquire without
unreasonable effort or expense that is necessary to verify the accuracy of the
information provided to the Seller.

 
 
(d)
Certification.    At the Closing, Seller will provide a certificate confirming
these representations in form and substance satisfactory to the Purchaser.

 
SECTION 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Seller as follows and acknowledges
and confirms that the Seller is relying on such representations and warranties
in connection with its sale of the Purchased Assets in exchange for the
Purchaser Shares, and other consideration hereunder:
 
5.1
Organization

 
The Purchaser is existing under the laws of Delaware and has the corporate power
to enter into this Agreement and to perform its obligations hereunder and has
the corporate power to enter into this Agreement and to perform its obligations
hereunder.

 
- 12 -

--------------------------------------------------------------------------------

 
 
5.2
Authorization

 
This Agreement has been duly authorized, executed and delivered by the Purchaser
and is a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser by the Seller in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency and other laws affecting
the rights of creditors generally and except that equitable remedies may only be
granted in the discretion of a court of competent jurisdiction.  All necessary
corporate action has been taken by the Purchaser to authorize the issuance of
the Purchaser Shares, Notes and Warrant Agreement to the Seller and upon receipt
by the Seller of the Purchase Price, the Purchaser Shares will be issued as
fully paid and non-assessable shares in full compliance with applicable
securities laws (assuming the accuracy of the Seller’s representations in
Section 4.11).
 
5.3
No Violation

 
The execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions herein provided for will not result in  the
material breach or violation of any of the provisions of, or constitute a
material default under, or materially conflict with or cause the acceleration of
any obligation of the Purchaser under:
 
 
(a)
any Contract to which the Purchaser is a party or by which it is or its
properties are bound;

 
 
(b)
any provision of the organizational documents or by-laws or resolutions of the
board of directors (or any committee thereof) of the Purchaser;

 
 
(c)
any judgment, decree, order or award of any court, governmental body or
arbitrator having jurisdiction over the Purchaser; or

 
 
(d)
any law, statute, ordinance, regulation, rule, by-law, judgement, decree or
order of any Authority having jurisdiction over the Purchaser.

 
5.4
Consents and Approvals

 
Except as set out in Schedule 5.4, there is no requirement for the Purchaser to
make any filing with or give any notice to any Authority, or obtain any Permit
as a condition to the lawful consummation of the transactions contemplated by
this Agreement.  There is no requirement under any Contract to which the
Purchaser is a party or by which it or its properties are bound to give any
notice to, or to obtain the consent or approval of, any party to such Contract
relating to the consummation of the transactions contemplated by this Agreement,
the failure of which to provide such notice or obtain such consent would prevent
the Purchaser from fulfilling its obligations under this Agreement.
 
5.5
Litigation

 
There are no actions, suits, proceedings, audits, investigations or complaints
(whether or not purportedly on behalf of the Purchaser) pending or, to the best
of the knowledge of the Purchaser, threatened, at law or in equity or before or
by any Authority against the Purchaser which adversely affects or challenges the
legality, validity or enforceability of this Agreement, any of the Transaction
Agreements or the Seller Shares.
 
5.6
Capitalization

 
The capitalization of the Purchaser is as described on Schedule
5.6.  Immediately prior to Closing, the Purchaser’s shareholders listed on
Schedule 5.6 shall be the only record or beneficial owners of the Purchaser’s
common stock or other securities of any kind of the Purchaser.  There are no
outstanding or authorized stock option, stock appreciation, phantom stock or
similar rights with respect to the Purchaser and there are no obligations,
agreements or understandings on the part of the Purchaser to issue, grant or
sell any securities of any kind or class of the Purchaser outstanding, or any
rights or commitments convertible into any kind or class of securities of the
Purchaser currently outstanding.

 
- 13 -

--------------------------------------------------------------------------------

 
 
SECTION 6
SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES
 
6.1
Survival of Covenants, Representations and Warranties

 
To the extent that they have not been fully performed at or prior to the Time of
Closing, the covenants, representations and warranties contained in this
Agreement and in all certificates and documents delivered pursuant to or
contemplated by this Agreement shall survive the closing of the transactions
contemplated hereby and shall continue for the applicable limitation period
notwithstanding such closing nor any investigation made by or on behalf of the
party entitled to the benefit thereof; provided, however, that the
representations and warranties set out in Section 4 and Section 5 and the
corresponding representations and warranties set out or incorporated in the
certificate to be delivered pursuant to subsection 8.1(a) (other than those
contained in Sections 4.1 and 5.1(Organization), 4.2 and 5.2(Authorization), 4.3
(No Other Agreements to Purchase), 4.5 (Title)) shall terminate on the day that
is fifteen (15) months after the Closing Date.
 
SECTION 7
COVENANTS
 
7.1
Operate in Ordinary Course.

 
From and after the date hereof through to the Closing Date, the Seller shall
operate in the ordinary course with past practice.  Without limiting the
foregoing, the Seller shall not without the written consent of the Purchaser:
 
 
(a)
accelerate the collection of accounts receivable;

 
 
(b)
discount inventory; or

 
 
(c)
increase the salary or benefits of any of its employees.

 
7.2
Preservation of Organization.

 
The Seller shall use reasonable commercial efforts to preserve intact its
relationships with its employees, provided that this Agreement shall not require
the Seller to increase the salary of or make other payments to its employees.

 
- 14 -

--------------------------------------------------------------------------------

 
 
7.3
Access to Purchased Business and Purchased Assets

 
The Seller shall forthwith make available to the Purchaser and its authorized
representatives and, if requested by the Purchaser, provide a copy to the
Purchaser of, all title documents, Contracts, policies, plans, reports,
licences, orders, Permits and all other documents, information and data relating
to the Purchased Assets.  The Seller shall afford the Purchaser and its
authorized representatives reasonable access to the Purchased Assets.  At the
request of the Purchaser, the Seller shall execute such consents, authorizations
and directions as may be necessary to permit any inspection of the Purchased
Assets or to enable the Purchaser or its authorized representatives to obtain
full access to all files and records relating to any of the Purchased Assets
maintained by Authorities.  At the Purchaser's request, the Seller shall
co-operate with the Purchaser in arranging any such meetings as the Purchaser
may reasonably request with employees, auditors, accountants, solicitors or any
other persons engaged or previously engaged to provide services to the Seller
who have knowledge of matters relating to the Purchased Assets.  The exercise of
any rights of inspection by or on behalf of the Purchaser under this Section 7.1
shall not mitigate or otherwise affect the representations and warranties of the
Seller hereunder which shall continue in full force and effect as provided in
subsection 6.1.
 
7.4
Delivery of Books and Records

 
At the Time of Closing, pursuant to subsection 9.1 there shall be delivered to
the Purchaser by the Seller copies of such Books and Records relating to the
Purchased Assets as the Purchaser may reasonably request, to the extent such
Books and Records have been retained by the Seller.  The Purchaser agrees that
it will preserve the Books and Records so delivered to it for a period of six
years from the Closing Date, or for such longer period as is required by any
applicable law, and will permit the Seller or its authorized representatives
reasonable access thereto in connection with the affairs of the Seller relating
thereto, but the Purchaser shall not be responsible or liable to the Seller for
or as a result of any accidental loss or destruction of or damage to any such
Books and Records.
 
7.5
Delivery of Conveyancing Documents

 
The Seller shall deliver to the Purchaser all necessary deeds, conveyances,
bills of sale, assurances, transfers, assignments and any other documentation
necessary or reasonably required to transfer the Purchased Assets to the
Purchaser with a good title, free and clear of all Encumbrances.
 
7.6
Retention of Collins, McDonald & Gann, P.C., McDonald & Gann, P.C.

 
Each of Seller and Purchaser agrees to retain Collins, McDonald & Gann, P.C. for
a minimum of six months after Closing at a fee of $1,500 per month.
 
7.7
Right of First Refusal Agreement

 
Seller and Purchaser shall perform their obligations under the Right of First
Refusal Agreement.
 
7.8
Non-Compete Agreement

 
Seller and Purchaser shall perform their obligations under the Non-Compete
Agreement.
 
7.9
Voting Agreement

 
Seller, James Klein and Purchaser shall perform their obligations under the
Voting Agreement.

 
- 15 -

--------------------------------------------------------------------------------

 
 
7.10
Insurance

 
Upon Closing, Purchaser shall maintain comprehensive general liability
insurance, including contract liability, products liability, bodily injury and
property damage insurance, in an amount not less than $2,000,000 coverage per
occurrence.
 
7.11
No Change in Purchaser’s Capitalization

 
Until the closing of the contemplated reverse acquisition which has been
disclosed to the Seller, Purchaser shall not effect any change in its
capitalization as set forth on Schedule 5.6 without the prior written consent of
the Seller, which the Seller may grant or withhold in its sole and absolute
discretion.
 
SECTION 8
CONDITIONS OF CLOSING
 
8.1
Conditions of Closing in Favour of the Purchaser

 
The purchase and sale of the Purchased Assets is subject to the following terms
and conditions for the exclusive benefit of the Purchaser, to be performed or
fulfilled at or prior to the Time of Closing:
 
 
(a)
Representations and Warranties.  The representations and warranties of the
Seller contained in this Agreement shall be true and correct at the Time of
Closing in all material respects (except where a representation and warranty
contains a materiality qualification, in which case the representation and
warranty shall be true and correct at the Time of Closing in all respects) with
the same force and effect as if such representations and warranties were made at
and as of such time, and a certificate executed by the Seller, dated the Closing
Date, to that effect shall have been delivered to the Purchaser, such
certificate to be in form and substance satisfactory to the Purchaser, acting
reasonably;

 
 
(b)
Covenants.  All of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Seller at or before the Time of Closing shall
have been complied with or performed in all material respects, and a certificate
executed by a senior officer of the Seller, dated the Closing Date, to that
effect shall have been delivered to the Purchaser, such certificate to be in
form and substance satisfactory to the Purchaser, acting reasonably;

 
 
(c)
Regulatory Consents.  There shall have been obtained from all appropriate
Authorities such consents and approvals as are required to be obtained by the
Seller to permit the change of ownership of the Purchased Assets contemplated
hereby, including, without limitation, those described in Schedule 4.7(a), in
each case in form and substance satisfactory to the Purchaser, acting
reasonably;

 
 
(d)
Contractual Consents.  Subject to Section  7.4, the Seller shall have given or
obtained the notices, consents and approvals described in Schedule 4.7(b), in
each case in form and substance satisfactory to the Purchaser, acting
reasonably;

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
(e)
No Action or Proceeding.  No legal or regulatory action or proceeding shall be
pending or threatened by any person against the Licensed Intellectual Property
or to enjoin, restrict or prohibit the purchase and sale of the Purchased Assets
contemplated hereby or the performance of any party's obligations under any
agreement contemplated in this Agreement to be executed and delivered by either
party at the Time of Closing;

 
 
(f)
No Material Damage.  No material damage by fire or other hazard to the whole or
any material part of the Purchased Assets shall have occurred prior to the Time
of Closing;

 
 
(g)
No Encumbrances.  All Encumbrances on the Purchased Assets, except Permitted
Encumbrances shall have been validly discharged;

 
 
(h)
Transaction Agreements.  The Transaction Agreements shall have been entered into
by the parties thereto, in a form satisfactory to the parties thereto, acting
reasonably.

 
If any of the conditions contained in this subsection 8.1 shall not be performed
or fulfilled at or prior to the Time of Closing to the satisfaction of the
Purchaser, acting reasonably, the Purchaser may, by notice to the Seller,
terminate this Agreement and the obligations of the Seller and the Purchaser
under this Agreement shall be terminated.  Any such condition may be waived in
whole or in part by the Purchaser without prejudice to any claims it may have
for breach of covenant, representation or warranty.
 
8.2
Conditions of Closing in Favour of the Seller

 
The purchase and sale of the Purchased Assets is subject to the following terms
and conditions for the exclusive benefit of the Seller, to be performed or
fulfilled at or prior to the Time of Closing:
 
 
(a)
Representations and Warranties.  The representations and warranties of the
Purchaser contained in this Agreement shall be true and correct in all material
respects at the Time of Closing (except where a representation and warranty
contains a materiality qualification, in which case the representation and
warranty shall be true and correct at the Time of Closing in all respects) with
the same force and effect as if such representations and warranties were made at
and as of such time, and a certificate executed by the Purchaser, and a
certificate executed by the Purchaser, each dated the Closing Date, to that
effect shall have been delivered to the Seller, such certificates to be in form
and substance satisfactory to the Seller, acting reasonably;

 
 
(b)
Covenants.  All of the terms, covenants and conditions of this Agreement to be
complied with or performed by the Purchaser at or before the Time of Closing
shall have been complied with or performed in all material respects, and a
certificate executed by a senior officer of the Purchaser, and a certificate
executed by a senior officer of the Purchaser, each dated the Closing Date, to
that effect shall have been delivered to the Seller, such certificates to be in
form and substance satisfactory to the Seller, acting reasonably;

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
(c)
No Action or Proceeding.  No legal or regulatory action or proceeding shall be
pending or threatened by any person to enjoin, restrict or prohibit the purchase
and sale of the Purchased Assets contemplated hereby or the performance of any
party's obligations under any agreement contemplated in this Agreement to be
executed and delivered by either party at the Time of Closing;

 
 
(d)
Transaction Agreements.  The Transaction Agreements shall have been entered into
by the parties thereto in a form satisfactory to the Seller, acting reasonably;

 
 
(e)
Share Certificate.  The Purchaser shall have delivered to the Seller
certificates representing the Purchaser Shares registered in the name of Seller;
and

 
 
(f)
Cash Payment, Warrant Agreement and Notes.  The Purchaser shall have delivered
to the Seller the Cash Payment, Warrant Agreement and the Notes in accordance
with subsection 3.2 hereof.

 
If any of the conditions contained in this subsection 8.2 shall not be performed
or fulfilled at or prior to the Time of Closing to the satisfaction of the
Seller, acting reasonably, the Seller may, by notice to the Purchaser, terminate
this Agreement and the obligations of the Seller and the Purchaser under this
Agreement shall be terminated.  Any such condition may be waived in whole or in
part by the Seller without prejudice to any claims it may have for breach of
covenant, representation or warranty.
 
SECTION 9
CLOSING DATE AND TRANSFER OF POSSESSION
 
9.1
Place of Closing

 
The closing of the purchase and sale of the Purchased Assets shall take place at
the Time of Closing at the offices Corsair Advisors, Inc., 497 Delaware Avenue,
Buffalo, New York 14202 and Tummelson, Bryan & Knox, LLP, PO Box 99, Urbana,
Illinois 61803 provided however that such closing may be effected by electronic
delivery of signature pages (by either email or facsimile transmission) and
funds and securities will be held in escrow pending closing instruction to such
counsel by the Purchaser and the Seller.
 
9.2
Further Assurances

 
From time to time subsequent to the Closing Date, each party to this Agreement
covenants and agrees that it will at all times after such date, at the expense
of the requesting party, promptly execute and deliver all such documents,
including, without limitation, all such additional conveyances, transfers,
assignments, consents and other assurances and do all such other acts and things
as the other party, acting reasonably, may from time to time request be executed
or done in order to better evidence or perfect or effectuate any provision of
this Agreement or of any agreement or other document executed pursuant to this
Agreement or any of the respective obligations intended to be created hereby or
thereby.

 
- 18 -

--------------------------------------------------------------------------------

 
 
SECTION 10
INDEMNIFICATION
 
10.1
Indemnification by the Seller

 
The Seller agrees to indemnify and save harmless the Purchaser from all Losses
suffered or incurred by the Purchaser as a result of or arising directly or
indirectly out of or in connection with:
 
 
(a)
any breach by the Seller of or any inaccuracy in any representation or warranty
of the Seller contained in this Agreement or in any agreement, certificate or
other closing document delivered pursuant hereto (provided that the Seller shall
not be required to indemnify or save harmless the Purchaser in respect of any
breach of or inaccuracy in any representation or warranty unless the Purchaser
shall have provided notice to the Seller in accordance with subsection 10.3 on
or prior to the expiration of the applicable time period related to such
representation and warranty as set out in Section 6.1);

 
 
(b)
any breach or non-performance by the Seller of any covenant to be performed by
it which is contained in this Agreement or in any agreement, certificate or
other closing document delivered pursuant hereto; and

 
 
(c)
any liabilities, obligations or commitments of the Seller related to the
Purchased Assets, existing at or prior to the Time of Closing or arising from or
relating to the period prior to the Time of Closing (provided however that any
such liabilities, obligations or commitments, to the extent that they arise from
or relate to the period after the Time of Closing, shall be the responsibility
of the Purchaser);.

 
provided that the indemnity by the Seller pursuant to this Section 10.1 shall
not be for any Losses in connection with liabilities, obligations or commitments
related to the Assigned Contracts arising after the Time of Closing.
 
10.2
Indemnification by the Purchaser

 
The Purchaser agrees to indemnify and save harmless the Seller from all Losses
suffered or incurred by the Seller as a result of or arising directly or
indirectly out of or in connection with:
 
 
(a)
any breach by the Purchaser of or any inaccuracy in any representation or
warranty contained in this Agreement or in any agreement, instrument,
certificate or other closing document delivered pursuant hereto (provided that
the Purchaser shall not be required to indemnify or save harmless the Seller in
respect of any breach of or inaccuracy in any representation or warranty unless
the Seller shall have provided notice to the Purchaser in accordance with
subsection 10.3 on or prior to the expiration of the applicable time period
related to such representation and warranty as set out in subsection 6.1);

 
 
(b)
any breach or non-performance by the Purchaser of any covenant to be performed
by it which is contained in this Agreement or in any agreement, certificate or
other closing document delivered pursuant hereto, including any breach or non
performance by the Purchaser of any covenant to be performed after the Time of
Closing in connection with the Assigned Contracts; and

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
(c)
the operations of the Purchased Assets after the Time of Closing including,
without limitation, any failure by the Purchaser to pay, satisfy, discharge,
perform or fulfil any of the Assumed Liabilities.

 
10.3
Notice of Claim

 
In the event that a party (the “Indemnified Party”) shall become aware of any
claim, proceeding or other matter (a “Claim”) in respect of which the other
party (the “Indemnifying Party”) has agreed to indemnify the Indemnified Party
pursuant to this Agreement, the Indemnified Party shall promptly give written
notice thereof to the Indemnifying Party.  Such notice shall specify whether the
Claim arises as a result of a claim by a person against the Indemnified Party (a
“Third Party Claim”) or whether the Claim does not so arise (a “Direct Claim”),
and shall also specify with reasonable particularity (to the extent that the
information is available), the factual basis for the Claim and the amount of the
Claim, if known.  If, through the fault of the Indemnified Party, the
Indemnifying Party does not receive notice of any Claim in time effectively to
contest the determination of any liability susceptible of being contested, the
Indemnifying Party shall be entitled to set off against the amount claimed by
the Indemnified Party the amount of any Losses incurred by the Indemnifying
Party resulting from the Indemnified Party's failure to give such notice on a
timely basis.
 
10.4
Direct Claims

 
With respect to any Direct Claim, following receipt of notice from the
Indemnified Party of the Claim, the Indemnifying Party shall have thirty (30)
Business Days to make such investigation of the Claim as is considered necessary
or desirable.  For the purpose of such investigation, the Indemnified Party
shall make available to the Indemnifying Party the information relied upon by
the Indemnified Party to substantiate the Claim, together with all such other
information as the Indemnifying Party may reasonably request.  If both parties
agree at or prior to the expiration of such thirty-day period (or any mutually
agreed upon extension thereof) to the validity and amount of such Claim, the
Indemnifying Party shall immediately pay to the Indemnified Party the full
agreed upon amount of the Claim.  If the parties are unable to resolve the
dispute within a reasonable time, and in any event within thirty (30) Business
Days of such written request (or a mutually agreed upon extension thereof), the
dispute shall, at the request of either party, be referred to binding
arbitration in accordance with the provisions of Schedule 10.4.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
10.5
Third Party Claims

 
With respect to any Third Party Claim, the Indemnifying Party shall have the
right, at its expense, to participate in or assume control of the negotiation,
settlement or defence of the Claim and, in such event, the Indemnifying Party
shall reimburse the Indemnified Party for all the Indemnified Party's
out-of-pocket expenses as a result of such participation or assumption.  If the
Indemnifying Party elects to assume such control, the Indemnified Party shall
have the right to participate in the negotiation, settlement or defence of such
Third Party Claim and to retain counsel to act on its behalf, provided that the
fees and disbursements of such counsel shall be paid by the Indemnified Party
unless the Indemnifying Party consents to the retention of such counsel or
unless the named parties to any action or proceeding include both the
Indemnifying Party and the Indemnified Party and the representation of both the
Indemnifying Party and the Indemnified Party by the same counsel would be
inappropriate due to the actual or potential differing interests between them
(such as the availability of different defences).  If the Indemnifying Party,
having elected to assume such control, thereafter fails to defend the Third
Party Claim within a reasonable time, the Indemnified Party shall be entitled to
assume such control at the expense of the Indemnifying Party, and the
Indemnifying Party shall be bound by the results obtained by the Indemnified
Party with respect to such Third Party Claim.
 
10.6
Settlement of Third Party Claims

 
If the Indemnifying Party fails to assume control of the defence of any Third
Party Claim, the Indemnified Party shall have the exclusive right to contest,
settle or pay the amount claimed provided the Indemnified Party has given the
Indemnifying Party at least five business days prior written notice of any
proposed settlement, compromise or payment and afforded the Indemnifying Party
an opportunity to consult with the Indemnified Party regarding the proposed
settlement, compromise or payment.  Whether or not the Indemnifying Party
assumes control of the negotiation, settlement or defence of any Third Party
Claim, the Indemnifying Party shall not settle any Third Party Claim without the
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that the liability of the
Indemnifying Party shall be limited to the proposed settlement amount if any
such consent is not obtained for any reason.
 
10.7
Dollar Limitations

 
No Indemnifying Party shall have any liability under the indemnification
provisions of this Section 10 unless and until the gross aggregate amount of
Claims brought by the Indemnified Party exceeds $40,000.  The aggregate amount
of all Claims for which an Indemnifying Party shall be obligated to pay pursuant
to this Section 10 shall be limited to the amount of $4,000,000.
 
10.8
No Right of Set-Off

 
The Purchaser shall have no right under any circumstances to offset or deduct,
in whole or in part, the amount of any Losses or any settlement, compromise or
payment resulting from one or more Claims giving rise to a claim for
indemnification against any amounts owed by the Purchaser to the Seller pursuant
to the terms of this Agreement or any of the Transaction Agreements.
 
10.9
Co-operation

 
The Indemnified Party and the Indemnifying Party shall co-operate fully with
each other with respect to Third Party Claims, and shall keep each other fully
advised with respect thereto (including supplying copies of all relevant
documentation promptly as it becomes available).

 
- 21 -

--------------------------------------------------------------------------------

 
 
10.10
Exclusivity

 
The provisions of this Section 10 shall apply to any Claim for breach of any
covenant, representation, warranty, indemnity or other provision of this
Agreement or any certificate delivered pursuant to this Agreement (other than a
claim for specific performance or injunctive relief) with the intent that all
such Claims shall be subject to the limitations and other provisions contained
in this Section 10.
 
SECTION 11
MISCELLANEOUS
 
11.1
Neutral Construction

 
The Parties represent and agree that the final terms of this Agreement are the
product of fair and arm's length negotiations between the Parties, each of whom
has sought and received legal advice from counsel of its own choosing with
regard to its contents and the rights and obligations affected hereby. The
Parties agree that this Agreement shall therefore be deemed to have been drafted
by them jointly and equally, and that the provisions of this Agreement should
not be construed against either Party for reason that such Party had a greater
degree of drafting responsibility for such provision(s).
 
11.2
Notices.

 
 
(a)
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered by personal delivery, by over night
courier, by telecopy or similar means of recorded electronic communication or by
registered mail addressed as follows:

 
If to the Seller:
Proviant Technologies, Inc.
309 W. Hensley Rd.
Champaign, Illinois  61826
Attention: Ramlakhan Boodram, President
Fax No.: (217) 398-0002


If to the Purchaser:


Sports Supplement Acquisition Group Inc.
2348 Lucerne Road, Suite 172
Mount-Royal, QC H3R 2J8
Attention: James Klein
Fax No.: (514) 735-0012
 
 
(b)
Any such notice or other communication delivered by personal delivery or
overnight courier shall be deemed to have been given and received on the day on
which it was delivered (or, if such day is not a Business Day, on the next
following Business Day), and if transmitted by telecopier, on the day of
transmission thereof if such day is a Business Day and is received before 5:00
pm (local time to the recipient) or otherwise on the next Business Day after the
day of transmittal, provided that the party so transmitting the notice has
received confirmation of its successful transmittal, and if mailed or sent by
registered mail, on the fifth Business Day following the date of mailing;
provided, however, that if at the time of mailing or within three Business Days
thereafter there is or occurs a labour dispute or other event which might
reasonably be expected to disrupt the delivery of documents by mail, any notice
or other communication hereunder shall be delivered or transmitted by means
personal delivery, telecopier or recorded electronic communication as aforesaid.

 
 
- 22 -

--------------------------------------------------------------------------------

 
 
 
(c)
Either party may at any time change its address for service from time to time by
giving notice to the other party in accordance with this subsection 11.2.

 
11.3
Commissions, etc

 
Each party agrees to indemnify and save harmless the other party from and
against all Losses suffered or incurred in respect of any commission or other
remuneration payable or alleged to be payable to any broker, agent or other
intermediary who purports to act or have acted for or on behalf of the other
party.
 
11.4
Consultation

 
The parties shall consult with each other before issuing any press release or
making any other public announcement with respect to this Agreement or the
transactions contemplated hereby and, except as required by any applicable law
or regulatory requirement, neither of them shall issue any such press release or
make any such public announcement without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed.
 
11.5
Disclosure

 
Prior to any public announcement of the transaction contemplated hereby pursuant
to subsection 11.4, neither party shall disclose this Agreement or any aspects
of such transaction except to its board of directors, its senior management, its
legal, accounting, financial or other professional advisors, any financial
institution or other investor contacted by it with respect to any financing
required in connection with such transaction and counsel to such institution or
other investor, or as may be required by any applicable law or any regulatory
authority or stock exchange having jurisdiction.
 
11.6
Reasonable Commercial Efforts

 
The parties acknowledge and agree that, for all purposes of this Agreement, an
obligation on the part of either party to use reasonable commercial efforts to
obtain any waiver, consent, approval, permit, licence or other document shall
not require such party to make any payment to any person for the purpose of
procuring the same, other than payments for amounts due and payable to such
person, payments for incidental expenses incurred by such person and payments
required by any applicable law or regulation.
 
11.7
Counterparts

 
This Agreement may be executed in counterparts, each of which shall constitute
an original and all of which taken together shall constitute one and the same
instrument. Execution may be made by facsimile signature which, for all
purposes, shall be deemed to be an original.

 
- 23 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement has been executed by the parties.
 

 
PROVIANT TECHNOLOGIES, INC.
     
Per:
/s/ Ramlakhan Boodram  
Name:    Ramlakhan Boodram
 
Title:      President
       
SPORTS SUPPLEMENT
 
ACQUISITION GROUP INC.
     
Per:
/s/ James Klein  
Name:   James Klein
 
Title:     President

 
 
- 24 -

--------------------------------------------------------------------------------

 